ORDER
Denia Isabel Maradiaga-Mayorquin, a native and citizen of Honduras, petitions for review of the Board of Immigration Appeals’ (“BIA”) January 7, 2008, order reinstating removal proceedings. In 2006, the BIA had reopened and administratively closed proceedings upon the joint motion of Maradiaga-Mayorquin and the government.
We dismiss the petition for review in the absence of a final order of removal. See 8 U.S.C. § 1252(a)(1); see also Lolong v. Gonzales, 484 F.3d 1173, 1176 (9th Cir. 2007) (en banc) (“[Ojur jurisdiction is limit*665ed to the review of final orders of removal.”); Lopez-Ruiz v. Ashcroft, 298 F.3d 886, 887 (9th Cir.2002) (order) (no jurisdiction for lack of a final removal order where BIA reopened proceedings).
PETITION FOR REVIEW DISMISSED.